[Cite as Springfield v. State, 2016-Ohio-725.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 CITY OF SPRINGFIELD, OHIO                             :
                                                       :
          Plaintiff-Appellant                          :   C.A. CASE NO. 2015-CA-77
                                                       :
 v.                                                    :   T.C. NO. 15CV202
                                                       :
 STATE OF OHIO                                         :   (Civil appeal from
                                                       :    Common Pleas Court)
          Defendant-Appellee                           :
                                                       :

                                                  ...........

                                                 OPINION

                Rendered on the ___26th___ day of ____February____, 2016.

                                                  ...........

JEROME M. STROZDAS, Atty, Reg. No. 0003263, 76 East High Street, Springfield, Ohio
45502
      Attorney for Plaintiff-Appellant

HALLI BROWNFIELD WATSON, Atty. Reg. No. 0082466 and NICOLE M. KOPPITCH,
Atty. Reg. No. 0082129, 30 East Broad Street, 16th floor, Columbus, Ohio 43215
       Attorneys for Defendant-Appellee

                                                 .............

DONOVAN, P.J.

        {¶ 1} Plaintiff-appellant City of Springfield (hereinafter “Springfield”) appeals a

decision of the Clark County Court of Common Pleas, Civil Division, denying its motion

for summary judgment and granting the motion for summary judgment of defendant-

appellee the State of Ohio (hereinafter “the State”). Springfield filed a timely notice of
                                                                                         -2-


appeal with this Court on August 20, 2015.

       {¶ 2} On March 18, 2015, Springfield filed a “Complaint,” in which it challenged the

constitutionality of Amended Substitute Senate Bill No. 342 (hereinafter “Am.Sub.S.B. No.

342”) on the grounds that it violates Article XVIII, Section 3 of the Ohio Constitution,

otherwise known as the “Home Rule Amendment.” Am.Sub.S.B. No. 342 served to

amend and enact several statutory provisions governing traffic law photo-monitoring

devices. See R.C. 4511.092 – R.C. 4511.0914.

       {¶ 3} In its complaint, Springfield specifically challenged the requirement in R.C.

4511.093(B)(1) that a law enforcement officer be present at the location of any traffic law

photo-monitoring device when it is being operated. Springfield also challenged R.C.

4511.095(A)(1) and (2), the provisions which require that a local authority must conduct

a safety study and public information campaign for the location under consideration for

the placement of a new device before any new photo-monitoring equipment can be

deployed. Springfield further asserted that R.C. 4511.0912(A) and (B) violated the home

rule amendment because it prohibits municipal authorities from issuing speeding tickets

for violations recorded by traffic law photo-monitoring devices unless the individual was

driving more than six miles per hour above the speed limit in a school zone and/or park,

or ten or more miles per hour above the speed limit in any other location. Springfield

argued that the aforementioned provisions of Am.Sub.S.B. No. 342 “interfere with the

City’s power of ‘local self-government’ and with the City’s exercise of its police power in

a manner ‘not in conflict with general laws.’ ”      We note that although Springfield’s

complaint only references five specific provisions which it finds objectionable, it sought a

declaratory judgment that all of Am.Sub.S.B. No. 342 violates the home rule amendment,
                                                                                            -3-


and is therefore unconstitutional.

       {¶ 4} On May 26, 2015, Springfield filed its motion for summary judgment. In

addition to arguing that R.C. 4511.093(B)(1), 4511.095, and R.C. 4511.0912 were

unconstitutional as it had in its complaint, Springfield asserted that R.C. 4511.0911, R.C.

4511.092, R.C. 4511.094, R.C. 4511.096, R.C. 4511.097, and R.C. 4511.099 were

unconstitutional “incursions” into its power of local self-government. Springfield also

argued that Am.Sub.S.B. No. 342 is not a general law because it does not “prescribe a

rule of conduct for citizens generally,” but only serves to place unconstitutional limits on

a municipality’s legislative ability. Finally, Springfield asserted that the only provisions of

Am.Sub.S.B. No. 342 that could survive being severed were R.C. 3937.411, R.C.

4511.010, and R.C. 4511.204(C)(2).           According to Springfield, the remainder of

Am.Sub.S.B. No. 342 should be stricken as unconstitutional.

       {¶ 5} Shortly thereafter on June 9, 2015, the State filed its motion for summary

judgment and memorandum contra in which it argued that Am.Sub.S.B. No. 342 is a

general law, and therefore not subject to the home rule amendment to the Ohio

Constitution. As such, the State asserted that Am.Sub. S.B. No. 342 was constitutionally

permissible.

       {¶ 6} On August 17, 2015, the trial court issued an entry overruling Springfield’s

motion for summary judgment. In the same entry, the trial court granted the State’s

motion for summary judgment, concluding that Am.Sub.S.B. No. 342 was constitutionally

valid in its entirety, and therefore did not violate the home rule provisions of the Ohio

Constitution.

       {¶ 7} It is from this judgment that Springfield now appeals.
                                                                                          -4-




                            The Springfield Ordinance / No. 05-41

       {¶ 8} On February 15, 2005, Springfield enacted an ordinance authorizing an

“automated traffic control photographic system” (ATCPS) for placement at intersections

throughout the city. The system only provides for the enforcement of red light violations.

The ordinance is codified in Section 303.09 of the Codified Ordinances of the City of

Springfield, Ohio. Springfield states that the purpose of the traffic law photo-monitoring

system is to reduce the number of red light violations and automobile accidents in the

city. Springfield also asserts that the system helps to conserve limited police resources.

According to Springfield, there are approximately ten intersections where red light

cameras are operating throughout the city.

       {¶ 9} Springfield maintains that the ordinance creates a system which is civil in

nature, not criminal. The ordinance provides for civil enforcement imposing monetary

fines upon the owners of vehicles who commit red light violations. Offenders who are

recorded by the ATCPS are not issued criminal traffic citations, and offenses are not

adjudicated by the Springfield municipal court. Offenders are not assessed points on

their driving records, and Springfield has created and implemented an administrative

hearing process presided over by an independent third party not employed by the City of

Springfield or the police department. The ordinance states, however, that the Springfield

Police Division shall administer the ATCPS program.

       {¶ 10} Contained in the notice of liability sent to the offender are the following: 1)

the images of the vehicle and its license plate; 2) the ownership records of the vehicle; 3)

the nature of the violation and the date upon which the offense occurred; 4) the amount
                                                                                            -5-


of the civil penalty imposed; and 5) a signed statement by a Springfield Police Officer

stating that a violation had occurred based upon review of the recorded images. The

recorded images and speed measurement readings taken from the ATCPS device are

considered under the ordinance to be prima facie evidence of a violation. The ordinance

further provides a means by which the owner of a vehicle can dispute a violation if he or

she was not driving the vehicle at the time that the ATCPS recorded a violation. Owners

choosing to appeal must send a written request to the Springfield Police Department

within fifteen days of receiving the notice of liability. If an administrative hearing is held,

the standard of proof utilized by the hearing officer is preponderance of the evidence.



                            Amended Substitute Senate Bill No. 342

       {¶ 11} Am.Sub.S.B. No. 342 was signed into law on December 19, 2014, and

became effective shortly thereafter on March 23, 2015. The following Revised Code

sections were enacted as a result of Am.Sub. S.B. No. 342’s passage: 4511.092;

4511.093; 4511.095; 4511.096; 4511.097; 4511.098; 4511.099; 4511.0910; 4511.0911;

4511.0912; 4511.0913; 4511.0914; and 4511.204(C)(2). Viewed collectively, the new

sections provide a comprehensive definition section (R.C. 4511.092) and expand upon

existing requirements for municipalities who employ the use of traffic photo-monitoring

systems. We note that R.C. 4511.094 was already in existence prior to the passage of

Am.Sub.S.B. No. 342, but parts of the section were updated by the new law including

requirements for signs informing drivers that traffic law photo-monitoring devices are

being operated in a particular area.

       {¶ 12} R.C. 4511.093(A) begins by stating that “[a] local authority may utilize a
                                                                                          -6-


traffic law photo-monitoring device for the purpose of detecting traffic law violations.”

Clearly, the initial decision whether to implement the use of traffic cameras is left to the

individual municipality.   Once the decision is made to install traffic cameras, their

continued use becomes subject to the statewide conditions enunciated in the remainder

of Am.Sub.S.B. No. 342. Specifically, R.C. 4511.093(B)(1) provides that if a municipality

implements the use of a traffic law photo-monitoring device, a law enforcement officer

must be present at the location of the device while it is being operated.               R.C.

4511.093(B)(2) simply states that a law enforcement officer who is present while the

photo-monitoring device is operating can issue a ticket for any violation he or she

personally witnesses. Alternatively, if the officer who is present did not issue a ticket for

the observed violation, the municipality may issue a ticket for a civil violation if it was

recorded by the photo-monitoring device. R.C. 4511.093(B)(3).

       {¶ 13} R.C.    4511.095     requires   municipalities   to   perform   certain   pre-

implementation procedures before deploying a traffic law photo-monitoring device that

was not in existence at the time that Am.Sub.S.B. No. 342 became effective.

Specifically, R.C. 4511.095(A)(1) requires a municipality to conduct a safety study of

intersections or locations under consideration for placement of a traffic camera. The

municipality is also required to conduct a public information campaign to inform drivers

about the use of traffic cameras at new system locations prior to their implementation at

the new location. R.C. 4511.095(A)(2). Municipalities are also required to publish at

least one notice in a local newspaper of general circulation regarding their intent to use

traffic cameras at new locations, the locations of the traffic cameras, and the date on

which the first traffic camera will become operational. R.C. 4511.095(A)(3). Additionally,
                                                                                         -7-


when a new traffic camera is deployed, the municipality must “refrain from levying any

civil fines” for violations detected by the device for at least thirty days after it becomes

operational. R.C. 4511.095(A)(4). During the thirty day interim after the traffic camera

becomes operational, the municipality may send a warning notice to drivers who have

committed recorded traffic violations. Id.

       {¶ 14} R.C. 4511.0912(A) states that a civil ticket may not be issued for a violation

recorded by a traffic camera located in a school zone or local park unless the vehicle in

question is captured traveling at a speed that exceeds the posted speed limit by at least

six miles per hour. In all other locations, the vehicle must be recorded by the traffic

camera traveling at least ten miles over the posted speed limit for a civil ticket to issue.

R.C. 4511.0912(B).

       {¶ 15} Am.Sub.S.B. No. 342 also enacted the following additional regulations:

       R.C. 3937.411 – This section instructs insurers that they may not deny

       coverage and/or raise the insurance premium of any individual who receives

       a civil ticket based on a violation recorded by a traffic camera.

       R.C. 4511.096(A) – This section contains a requirement that a law

       enforcement officer examine the evidence of an alleged violation recorded

       by a traffic camera in order to determine whether a violation has in fact

       occurred. If a violation is found to have occurred, the officer may use the

       vehicle’s license plate number to identify the registered owner.

       R.C. 4511.096(B) – This section states that the fact that a person is found

       to be the registered owner of the vehicle is prima facie evidence that the

       person was operating the vehicle at the time the traffic violation occurred.
                                                                                    -8-


R.C. 4511.096(C) and (D) – These sections contain updated requirements

for the standards with respect to the issuance of civil tickets for violations

recorded by traffic cameras.

R.C. 4511.097 – This section explains what information should be included

in the civil ticket issued to an offender for a violation recorded by a traffic

camera and states that the local authority is required to send the ticket no

later than thirty days after the violation. Significantly, this section mandates

that the officer, required to be present by R.C. 4511.093(B)(1) whenever

traffic cameras are in use, must include his name and badge number in the

ticket sent to the offender. R.C. 4511.097(B)(7).

R.C. 4511.098 – This section sets out the options for paying or challenging

the civil ticket issued to a person for a violation recorded by a traffic camera.

R.C. 4511.099 – This section sets forth the procedure for a hearing, the

standard of proof (preponderance of the evidence), and affirmative

defenses that apply if an alleged offender chooses to challenge a ticket

issued based on the recorded image of a violation from a traffic camera.

R.C. 4511.0911 – This section contains requirements for the manufacturer

of the traffic camera to provide to the local authority the maintenance record

for each traffic camera used in the municipality, and an annual certificate of

proper operation for each traffic camera.



                                Standard of Review

{¶ 16} As this Court has previously noted:
                                                                                   -9-


      When reviewing a summary judgment, an appellate court conducts

a de novo review. Village of Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102,

105, 671 N.E.2d 241 (1996). “De Novo review means that this court uses

the same standard that the trial court should have used, and we examine

the evidence to determine whether as a matter of law no genuine issues

exist for trial.” Harris v. Dayton Power & Light Co., 2d Dist. Montgomery No.

25636, 2013–Ohio–5234, ¶ 11 (quoting Brewer v. Cleveland City Schools

Bd. [o]f Edn., 122 Ohio App. 3d 378, 383, 701 N.E.2d 1023 (8th Dist.1997)

(citing Dupler v. Mansfield Journal Co ., 64 Ohio St. 2d 116, 413 N.E.2d 1187

(1980)). Therefore, the trial court's decision is not granted any deference by

the reviewing appellate court. Brown v. Scioto Cty. Bd. Of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993).

       Civ. R. 56 defines the standard to be applied when determining

whether a summary judgment should be granted. Todd Dev. Co., Inc. v.

Morgan, 116 Ohio St. 3d 461, 463, 880 N.E.2d 88 (2008). Summary

judgment is proper when the trial court finds: “(1) that there is no genuine

issue as to any material fact; (2) that the moving party is entitled to judgment

as a matter of law; and (3) that reasonable minds can come to but one

conclusion, and that conclusion is adverse to the party against whom the

Motion for Summary Judgment is made, who is entitled to have the

evidence construed most strongly in his favor.” Fortune v. Fortune, 2d Dist.

Greene No. 90–CA–96, 1991 WL 70721, *1 (May 3, 1991) (quoting Harless

v. Willis Day Warehous[ing] Co., 54 Ohio St. 2d 64, 67, 375 N.E.2d 45
                                                                                         -10-


       (1978)). The initial burden is on the moving party to show that there is no

       genuine issue of material fact. Dresher v. Burt, 75 Ohio St. 3d 280, 292–93,

       662 N.E.2d 264 (1996). Once a moving party satisfies its burden, the

       nonmoving party may not rest upon the mere allegations or denials of the

       party's pleadings. Dotson v. Freight Rite, Inc., 2d Dist. Montgomery No.

       25495, 2013–Ohio–3272, ¶ 41 (citation omitted).

Cincinnati Ins. Co. v. Greenmont Mut. Hous. Corp., 2d Dist. Montgomery No. 25830,

2014-Ohio-1973, ¶ 17-18.

       {¶ 17} Because they are interrelated, Springfield’s first and second assignments

of error will be discussed together as follows:

       {¶ 18} “THE TRIAL COURT ERRED BY NOT GRANTING THE CITY’S MOTION

FOR SUMMARY JUDGMENT.”

       {¶ 19} “THE TRIAL COURT ERRED BY GRANTING THE STATE’S MOTION FOR

SUMMARY JUDGMENT.”

       {¶ 20} In its first and second assignments, Springfield contends that the trial court

erred by denying its motion for summary judgment and granting the State summary

judgment on its claims regarding the constitutionality of Am.Sub.S.B. No. 342.

Specifically, Springfield argues that several provisions of Am.Sub.S.B. No. 342 are

unconstitutional because they violate its power of self-government.        Springfield also

argues that Am.Sub.S.B. No. 342 is not a general law because it does not prescribe a

rule of conduct for citizens generally and is not an exercise of the police power of the

State. Lastly, Springfield argues that the only sections of Am.Sub.S.B. No. 342 that can

be severed are R.C. 3937.411 and R.C. 4511.010 because the remainder of the sections
                                                                                          -11-


are unconstitutional.

       {¶ 21} Initially, we recognize the “fundamental principle that a court must ‘presume

the constitutionality of lawfully enacted legislation.’ ” Cleveland v. State, 128 Ohio St. 3d
135, 2010-Ohio-6318, 942 N.E.2d 370, ¶ 6, citing Arnold v. Cleveland, 67 Ohio St. 3d 35,

38, 616 N.E.2d 163 (1993). Therefore, we begin with the presumption that Am.Sub.S.B.

No. 342 (specifically, R.C. 4511.093(B)(1) & (3), 4511.095, and 4511.0912) is

constitutional. Accordingly, the statute “will not be invalidated unless the challenger

establishes that it is unconstitutional beyond a reasonable doubt.” Id. at ¶ 6.

       {¶ 22} Under the Home Rule Amendment to the Ohio Constitution, “[m]unicipalities

shall have authority to exercise all powers of local self-government and to adopt and

enforce within their limits such local police, sanitary and other similar regulations, as are

not in conflict with general laws.” Article XVIII, Section 3. This amendment provides

municipalities with the “broadest possible powers of self-government in connection with

all matters which are strictly local and do not impinge upon matters which are of a state-

wide nature or interest.” State ex rel. Morrison v. Beck Energy Corporation, 143 Ohio

St.3d 271, 2015-Ohio-485, 37 N.E.3d 128, ¶ 14, citing State ex rel. Hackley v. Edmonds,

150 Ohio St. 203, 212, 80 N.E.2d 769 (1948). Therefore, a municipal ordinance must

yield to a state statute if 1) the ordinance is an exercise of police power, rather than of

local self-government; 2) that statute is a general law; and 3) the ordinance is in conflict

with the statute.

       {¶ 23} Neither party disputes that Springfield Ordinance No. 05-41, enacting an

automated photo-enforcement program, was lawfully enacted pursuant to its

constitutionally protected home rule powers. Recently, in Walker v. Toledo, 143 Ohio
                                                                                        -12-


St.3d 420, 2014-Ohio-5461, 39 N.E.3d 474, ¶ 3, the Ohio Supreme Court reaffirmed its

holding in Mendenhall v. Akron, 117 Ohio St. 3d 33, 2008-Ohio-270, 881 N.E.2d 255, that

municipalities, such as Springfield, have home rule authority under Article XVIII of the

Ohio Constitution to impose civil liability on traffic violators through the use of a photo

enforcement system for red light violations. We note that Springfield does not utilize

speed-monitoring cameras or mobile photo-monitoring devices.              To the extent

Springfield challenges Am.Sub.S.B. No. 342 regarding its provisions implementing the

use of speed cameras and mobile photo-monitoring devices, it lacks standing to do so

since its cameras are only designed to detect red-light violations and nothing more.



                 Exercise of Police Power or Exercise of Local Self-Government

       {¶ 24} In Dayton v. State, 2015-Ohio-3160, 36 N.E.3d 235 (2d Dist.), we recently

found that the trial court erred when it granted partial summary judgment to the City of

Dayton, finding that certain provisions of Am.Sub.S.B. No. 342 unconstitutionally violated

its home rule powers.     We concluded that when properly analyzed in its entirety,

Am.Sub.S.B. No. 342 constitutes a comprehensive, uniform, statewide regulatory

scheme which clearly prescribes a rule of conduct upon citizens generally. Therefore,

we found that Am.Sub.S.B. No. 342 is a general law that does not violate the “Home Rule

Amendment” in the Ohio Constitution.

       {¶ 25} In Dayton, however, the only issue before this Court was whether

Am.Sub.S.B. No. 342 was a general law. Dayton acknowledged that its traffic camera

ordinance was an exercise of police power. Additionally, Dayton acknowledged that its

traffic camera ordinance was in conflict with Am.Sub.S.B. No. 342. In the instant case,
                                                                                         -13-


Springfield argues that its traffic camera ordinance is not an exercise of police power, but

is instead, an exercise of local self-government. Accordingly, that is where our analysis

begins.

       {¶ 26} “If an allegedly conflicting city ordinance relates solely to self-government,

the analysis stops, because the Constitution authorizes a municipality to exercise all

powers of local self-government within its jurisdiction.” Am. Financial Servs. Assn. v.

Cleveland, 112 Ohio St. 3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 23. An ordinance

created under the power of local self-government must relate “solely to the government

and administration of the internal affairs of the municipality.” Beachwood v. Cuyahoga

Cty. Bd. of Elections, 167 Ohio St. 369, 148 N.E.2d 921 (1958), paragraph one of the

syllabus. Conversely, the police power allows municipalities to enact regulations only to

protect the public health, safety, or morals, or the general welfare of the public.

See Downing v. Cook, 69 Ohio St. 2d 149, 150, 431 N.E.2d 995 (1982). While local self-

government ordinances are protected under the Home Rule Amendment, police-power

ordinances “must yield in the face of a general state law.” Am. Financial Servs. Assn., 112
Ohio St. 3d 170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 23.

       {¶ 27} In Tolliver v. Newark , 145 Ohio St. 517, 62 N.E.2d 357 (1945), overruled in

part on other grounds in Fankhauser v. Mansfield , 19 Ohio St. 2d 102, 110, 249 N.E.2d
789 (1969), the Ohio Supreme Court held that the regulation of traffic by the placement

of stop signs was an exercise of the police power. Id. at paragraph three of the syllabus.

The court came to the same conclusion for an ordinance regulating truck routes

throughout a city, Niles v. Dean, 25 Ohio St. 2d 284, 268 N.E.2d 275 (1971), paragraph

one of the syllabus, and a zoning ordinance regulating the accessibility of off-street
                                                                                         -14-


parking because it was directed at the “protection of pedestrians and drivers, elimination

of traffic congestion and reduction of air and noise pollution,” Brown v. Cleveland, 66 Ohio

St.2d 93, 96, 420 N.E.2d 103 (1981). The Ohio Supreme Court eventually concluded

that traffic ordinances in general arise from the police power. See Linndale v. State, 85
Ohio St. 3d 52, 53–54, 706 N.E.2d 1227 (1999), citing Geauga Cty. Bd. of Commrs., 67
Ohio St. 3d 579, 583, 621 N.E.2d 696 (1993). “It is now clear that the regulation of traffic

is an exercise of police power that relates to public health and safety as well as the

general welfare of the public.” Marich v. Bob Bennett Constr. Co., 116 Ohio St. 3d 553,

2008-Ohio-92, 880 N.E.2d 906, ¶ 14.

       {¶ 28} Upon review, we conclude that Springfield’s traffic camera ordinance is

clearly an exercise of its police power. Springfield’s ordinance does not “relate solely to

the government and administration of the internal affairs of the municipality,” but rather

enacts regulations that affect public safety. Marich, ¶ 11. Springfield acknowledges that

the ordinance was enacted “to address that public danger occasioned by motorists

running red lights. *** The Commission declared its purpose of significantly reducing red

light violations and related accidents.” It is also important to note that in its ordinance,

Springfield labels the red-light cameras as its “Automated Traffic Control Photographic

System.”    According to Springfield’s City Manager, James Bodenmiller, the “prime

motivation” in enacting the traffic camera ordinance was to improve safety. The goal of

improving safety is repeated in the preamble of Springfield’s traffic camera ordinance.

       {¶ 29} Springfield’s traffic camera ordinance was designed to regulate individuals

who violate the city’s red-light traffic laws at its busiest intersections.          These

requirements serve to protect drivers and pedestrians who might be traveling on those
                                                                                            -15-


roads and generally affect traffic flow in the municipality. Thus the ordinance is

an exercise of that jurisdiction's police power that may be invalidated if it conflicts with the

general laws of this state.



                                        General Law

       {¶ 30} As previously noted, we have recently held that Am.Sub.S.B. No. 342 is a

general law in Dayton v. State, 2015-Ohio-3160, 36 N.E.3d 235 (2d Dist.), wherein we

stated in pertinent part:

             *** “A general law has been described as one which promotes

       statewide uniformity.” Ohio Assn. of Private Detective Agencies, Inc. v. N.

       Olmstead, 65 Ohio St. 3d 242, 244, 602 N.E.2d 1147 (1965). Furthermore,

       general laws are those “enact[ed] to safeguard the peace, health, morals,

       and safety, and to protect the property of the people of the state.”

       Schneiderman v. Sesanstein, 121 Ohio St. 80, 83, 167 N.E. 158 (1929).

       “Once a matter has become of such general interest that it is necessary to

       make it subject to statewide control as to require uniform statewide

       regulation, the municipality can no longer legislate in the field so as to

       conflict with the state.” State ex rel. McElroy v. Akron, 173 Ohio St. 3d 189,

       194, 181 N.E.2d 26 (1962).

             A statute qualifies as a general law if it satisfies four criteria. The

       statute must: 1) be part of a statewide and comprehensive legislative

       enactment; 2) apply to all parts of the state alike and operate uniformly

       throughout the state; 3) set forth police, sanitary or similar regulations,
                                                                                -16-


rather than purport only to grant or limit legislative power of a municipal

corporation to prescribe those regulations; and 4) prescribe a rule of

conduct upon citizens generally. Mendenhall [v. Akron, 117 Ohio St. 3d 33,

2008-Ohio-270, 881 N.E.2d 255], at ¶ 20; Canton v. State, 95 Ohio St. 3d
149, 2002-Ohio-2005, 766 N.E.2d 963, syllabus.

      ***

      The third element of the Canton test requires that for a statute to be

considered a general law, it must set forth police, sanitary, or similar

regulations, instead of merely granting or limiting a municipality’s power to

create such regulations. Am.Sub.S.B. No. 342 regulates the statewide use

of traffic cameras to record red light/speeding violations. The statute is a

comprehensive legislative enactment which applies to all parts of the state

and is operated uniformly throughout.

      ***

      R.C. 4511.093, 4511.095, and 4511.0912 undoubtedly regulate the

requirements and implementation procedures to which a municipality must

adhere if it chooses to use traffic cameras to record red light/speeding

violations. However, as is clear from the other provisions listed above,

Am.Sub.S.B. No. 342 has “extensive scope and does more than grant or

limit state powers.” Mendenhall, at ¶ 24. In addition to regulating municipal

authority, the other provisions of Am.Sub.S.B. No. 342 also establish laws

and procedures for motorists to follow if they are recorded by the traffic

cameras committing a red light or speeding violation.        Moreover, the
                                                                                    -17-


statute establishes requirements for the manufacturer of the traffic camera

regarding maintenance and annual upkeep of the device.                   Finally,

Am.Sub.S.B. No. 342 addresses insurers and restricts them from raising

premiums or denying insurance coverage based on a violation recorded by

a traffic camera.

          In Mendenhall, the Ohio Supreme Court found that the speed limit

statute enacted in portions of R.C. 4511.21 was a general law even though

the statute contained language that clearly limits municipal authority. R.C.

4511.21(I) limits the ability of municipalities to establish their own speed

limits.     Pursuant to the statute, local authorities must follow specific

procedures if they wish to deviate from the speed limits codified by the

statute. Id. Additionally, R.C. 4511.21(J) specifically provides that “local

authorities shall not modify or alter the basic rule set forth in division (A) of

this section or in any event authorize by ordinance a speed in excess of fifty

miles per hour.” Thus, if the State can constitutionally limit a municipality’s

ability to set its own speed limit in the interest of creating a comprehensive,

statewide uniform statute regulating the speed of motor vehicles, it can also

create a similar statewide uniform regulatory scheme governing traffic law

photo-monitoring devices.       While Am.Sub.S.B. No. 342 may contain

provisions which limit municipal authority, the overriding statewide, uniform

purpose of the statute clearly sets forth comprehensive “police, sanitary or

similar regulations.”

          Similarly, the Ohio Supreme Court has held that when considering
                                                                                -18-


whether a statute prohibiting regulation of properly licensed hazardous

waste disposal facilities by a political subdivision was a valid general law,

“[t]he section of law questioned *** should not be read and interpreted in

isolation from the other sections [of the Revised Code Chapter] dealing with

the state’s control of the disposal of hazardous wastes. All such sections

read in pari materia do not merely prohibit subdivisions of the state from

regulation of these facilities. Conversely, the statutory scheme contained

in this chapter is a comprehensive one enacted to insure that such facilities

are designed, sited, and operated in the manner which best serves the

statewide public interest.” Clermont Environmental Reclamation Co. v.

Wiederhold, 2 Ohio St. 3d 44, 48, 442 N.E.2d 1278 (1982).

      ***

      The Ohio Supreme Court has unequivocally held that “sections within

a chapter will not be considered in isolation when determining whether a

general law exists.” Mendenhall, at ¶ 27.          Read in pari material,

Am.Sub.S.B. No. 342 creates a uniform, comprehensive, statewide

statutory scheme regulating the use and implementation of traffic law photo-

monitoring devices in Ohio. Similar to Ohio’s speed statute, R.C. 4511.21,

Am.Sub.S.B. No. 342 has “extensive scope and does more than grant or

limit state powers.” Id. at ¶ 24.        Contrary to Dayton’s assertion,

Am.Sub.S.B. No. 342 was clearly not enacted to limit municipal legislative

powers. In the instant case, the trial court erred when it considered R.C.

4511.093, 4511.095, and 4511.0912 in isolation from the remainder of the
                                                                                 -19-


statutory provisions in Am.Sub.S.B. No. 342.

      We note that in support of its finding that Am.Sub.S.B. No. 342 merely

acts to limit municipal power in derogation of the third element of the Canton

test, the trial court relied on the Ohio Supreme Court’s holding in Linndale

v. State, 85 Ohio St. 3d 52, 706 N.E.2d 1227 (1999). In Linndale, the Court

addressed a state statute prohibiting local authorities from issuing speeding

and excess weight citations when the municipality has less than 880 yards

of the freeway within its jurisdiction. Ultimately, the Supreme Court held

that the state statute was not a general law because it “impermissibly

infringed on the right of affected municipalities to enact or enforce traffic

regulations,” in violation of the home rule.

      However, unlike the statute in question in Linndale which prohibited

the local authorities from issuing certain traffic citations, Am.Sub.S.B. No.

342 permits a municipality to operate a traffic law photo-enforcement

system. Am.Sub.S.B. No. 342 merely sets forth certain uniform statewide

procedures and regulations to be followed if a municipality voluntarily

decides to implement the use of traffic cameras. Moreover, the Linndale

court stated that the statute in question was “not part of a uniform statewide

regulation on the subject of traffic law enforcement.” Id. at 55. The statute

in Linndale was found to only specifically affect “certain” municipalities in

Ohio; as a result, the statute had no uniform statewide application and was

therefore unconstitutional. Id. Conversely, Am.Sub.S.B. No. 342 does not

target the enforcement of traffic laws in only certain select municipalities.
                                                                               -20-


Simply put, Am.Sub.S.B. No. 342 uniformly applies to all municipalities in

Ohio who voluntarily choose to implement traffic cameras. Accordingly,

Linndale is clearly distinguishable from the instant case.

      In light of the foregoing analysis, we find that Am.Sub.S.B. No. 342

provides for a uniform, comprehensive, statewide statutory scheme

regulating the use and implementation of traffic law photo-monitoring

devices in Ohio, and was clearly not enacted to limit municipal legislative

powers.

      ***

      The final issue we must address is whether Am.Sub.S.B. No. 342

“prescribe[s] a rule of conduct upon citizens generally.” Canton, 95 Ohio

St.3d 149, syllabus.    As we have emphasized, the statute in question

cannot be analyzed in a vacuum. Upon review, we conclude and reiterate

that the statutory scheme contained in Am.Sub.S.B. No. 342 is a

comprehensive one enacted to insure that traffic law photo-enforcement is

implemented and regulated in the manner which best serves the statewide

public interest and its citizenry. See Clermont Environmental Reclamation

Co., 2 Ohio St. 3d 44, at 48.

      R.C. 4511.093, 4511.095, and 4511.0912 undoubtedly regulate the

requirements and implementation procedures to which a municipality must

adhere if it chooses to utilize traffic cameras to record red light/speeding

violations.   However, as is clear from all of the other provisions in the

statute, Am.Sub.S.B. No. 342 has “extensive scope and does more than
                                                                                   -21-

grant or limit state powers.” Mendenhall, at ¶ 24. In its decision, the trial

court acknowledged that “certain provisions of Am.Sub.S.B. No. 342 are

directed at the conduct of citizens.” The trial court ignored those provisions

which directly and uniformly applied to all motor vehicle operators in Ohio,

and instead, narrowly focused on R.C. 4511.093, 4511.095, and 4511.0912

in isolation. The fourth element of the Canton test does not require that the

statute in question prescribe a rule of conduct upon citizens specifically, but

rather upon citizens generally. Significantly, Am.Sub.S.B. No. 342 not only

addresses the responsibilities of drivers and the municipalities in which they

live, but also the responsibilities of motor vehicle insurers and the

manufacturers of the traffic cameras. With respect to all operators of motor

vehicles in Ohio, the statute outlines the procedures to be followed by a

driver who is issued a ticket, how to pay or dispute the violation, and finally,

the procedures and rules an individual is subject to if he or she chooses to

challenge the violation before an administrative body. Sections within a

chapter will not be considered in isolation when determining whether a

general law exists. Mendenhall, 117 Ohio St. 3d 33, at ¶ 27. When properly

analyzed in its entirety, Am.Sub.S.B. No. 342 therefore constitutes a

comprehensive, uniform, statewide regulatory scheme which clearly

prescribes a rule of conduct upon citizens generally.

      Thus, having satisfied the Canton test, we find that Am.Sub.S.B. No.

342 constitutes a “general law” and does not violate the Home Rule

Amendment of the Ohio Constitution. Dayton has failed to meet its burden
                                                                                         -22-


       of establishing beyond a reasonable doubt that Am.Sub.S.B. No. 342 in any

       way offends the Ohio Constitution.

Dayton v. State, 2015-Ohio-3160, at ¶s 22-39.

       {¶ 31} In light of our previous holding in Dayton, we find no merit to Springfield’s

argument that Am.Sub.S.B. No. 342 is not a general law.           Contrary to Springfield’s

assertions, Am.Sub.S.B. No. 342 was not enacted to limit municipal powers, and the

statute constitutes a comprehensive, uniform, statewide regulatory scheme which clearly

prescribes a rule of conduct upon citizens generally. Like the City of Dayton before it,

Springfield has failed to meet its burden of establishing beyond a reasonable doubt that

Am.Sub.S.B. No. 342 in any way offends the Ohio Constitution.



                                        Severance

       {¶ 32} Lastly, Springfield argues that the only provisions of Am.Sub.S.B. No. 342

that can be severed are R.C. 3937.411 and R.C. 4511.010 because the remainder of the

sections are unconstitutional.      R.C. 1.50 provides that statutory provisions are

presumptively severable: “If any provision of a section of the Revised Code or the

application thereof to any person or circumstance is held invalid, the invalidity does not

affect other provisions or applications of the section or related sections which can be

given effect without the invalid provision or application, and to this end are severable.”

       {¶ 33} Determining whether a provision is severable requires application of the

following three-part inquiry:

       (1) Are the constitutional and the unconstitutional parts capable of

       separation so that each may be read and may stand by itself? (2) Is the
                                                                                         -23-


       unconstitutional part so connected with the general scope of the whole as

       to make it impossible to give effect to the apparent intention of the

       Legislature if the clause is taken out? (3) Is the insertion of words or terms

       necessary     in   order   to   separate   the constitutional part   from   the

       unconstitutional part, and to give effect to the former only?

State ex rel. Sunset Estate Properties, L.L.C. v. Lodi, 142 Ohio St. 3d 351, 2015-

Ohio-790, 30 N.E.3d 934, ¶ 17.

       {¶ 34} Here, we have found Am.Sub.S.B. No. 342 to be constitutional in its entirety.

Therefore, we need not determine whether any provision of Am.Sub.S.B. No. 342 is

subject to severability because the issue is moot. Upon review, we conclude that the

trial court did not err when it granted the State’s motion for summary judgment.

       {¶ 35} Springfield’s first and second assignments of error are overruled.

       {¶ 36} Both of Springfield’s assignments of error having been overruled, the

judgment of the trial court is affirmed.

                                           ..........

FROELICH, J. and HALL, J., concur.

Copies mailed to:

Jerome M. Strozdas
Halli Brownfield Watson
Nicole M. Koppitch
Hon. Douglas M. Rastatter